SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

539
KA 15-00671
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

SONNY L. SMITH, DEFENDANT-APPELLANT.


WILLIAMS HEINL MOODY BUSCHMAN, P.C., AUBURN (MARIO J. GUTIERREZ OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Mark H.
Fandrich, A.J.), rendered March 17, 2015. The judgment convicted
defendant, upon his plea of guilty, of menacing in the second degree
(two counts).

     It is hereby ORDERED that said appeal is unanimously dismissed
(see People v Mackey, 79 AD3d 1680, 1681, lv denied 16 NY3d 860).




Entered:    April 28, 2017                         Frances E. Cafarell
                                                   Clerk of the Court